Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.

Election/Restrictions
The applicant has elected Group I (claims 1-3, 5-8, and 10) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, and 10 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kitaike et al. (US 4022942) listed on IDS and ISR in view of Johoku product list: JP 308E.

Kitaike is silent on the claimed C≥8-18 alkyl phosphate.  
However, JP 308E (tris(2-ethylhexyl) phosphite) is a commercially available trialkylphophite and also an antioxidant for polymer additive applications. JP 308E is the same one as acknowledged in instant pgpub [0054].  
Therefore, as to claims 1-3, 5-8, and 10, it would have been obvious to one of ordinary skill in the art to have modified the process composition of Kitaike and utilized the commercially available JP 308E, because the resultant composition would yield improved oxygen resistance.
The references are silent on the claimed properties of melt flow rate and heat weight loss.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the references teach a composition containing the claimed components in the claimed amounts prepared by a substantially similar components as aforementioned.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. melt flow rate and heat weight loss, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is noted that the statutory language of 112(b) requires that a claim "particularly point out and distinctly claim the subject matter which the inventor regards as the invention". However, claim 1 fails the test of compliance with respect to the above underlined portions.
The claimed “rubber containing polymer” is disclosed in a language that potentially encompasses any combination of materials that would fulfil the stated properties acquired upon being cured under the specified conditions, crucially, omitting any indication of a specific set of ingredients which would actually meet the claimed parameters. That is, the claimed “rubber containing polymer” as claimed lacks the particulars of a specific set of ingredients that would fulfil the claimed properties and/or conditions.
Further, by failing to particularly point out the inventive subject matter in terms of a specific set of ingredients as alluded to above, the claim also fails the test of distinctness. Moreover, the courts have concluded that, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart the desired characteristics." See Austenal Laboratories, Inc. v. Nobilium Processing Company, 115 USPQ 44 and Ex parte Slob 157 USPQ 172.
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

/SHANE FANG/Primary Examiner, Art Unit 1766